DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GE et al (US 20200380077).
Regarding claim 1, GE discloses a method of training a natural language model of a natural language understanding (NLU) system (¶12-18), the method comprising:
receiving a text string including at least a content entity (¶30 an unresolved user utterance 216, which may be represented in any suitable form, e.g., as a computer-readable text string; ¶36-37 e.g. the only reference to an entity in unresolved user utterance 216A is a full name ("Microsoft"));
determining whether the text string includes an obsequious expression (¶37 an unresolved user utterance 216B is a simple "thanks" Simple speech acts such as acknowledgments, greetings, or statements of confirmation/rejection can be handled by greeting/acknowledgment/rejection response machine 112); 
in response to determining the text string includes an obsequious expression, determining whether the obsequious expression describes the content entity (¶37 an unresolved user utterance 216B is a simple "thanks" which does not actually include any references to entities); and 
training the classifier binary model based on a determination (¶18 the predefined language model may be trained via supervised training using labeled data examples from historical conversations, and/or reinforcement training based on user feedback data. The predefined language model may be trained in an "end-to-end" fashion so that all of the components described herein are simultaneously optimized with regard to the combined functionality of the dataflow architecture 100 and/or automated agent system(s) implemented using the dataflow architecture 100. In some examples, the predefined language model may include one or more knowledge bases, databases, and/or search engine tools configured to dynamically retrieve information pertaining to an entity, intent, and/or natural language phrase) of at least one of: 
an absence of an obsequious expression in response to determining the obsequious expression describes the content entity; 
a presence of an obsequious expression in response to determining the obsequious expression describes the content entity; 
an absence of an obsequious expression in response to determining the obsequious expression does not describe the content entity; and 
a presence of an obsequious expression in response to determining the obsequious expression does not describe the content entity (¶37 an unresolved user utterance 216B is a simple "thanks" which does not actually include any references to entities. Accordingly, coreference resolution machine 102 detects that the unresolved user utterance 216B can be sent straight to the speech act classifier machine 110, which in turn detects an acknowledgment speech act).
	
Regarding claim(s) 7 (drawn to a system):               
The rejection/proposed combination of GE, explained in the rejection of method claim(s) 1, anticipates/renders obvious the steps of the system of claim(s) 7 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 1 is/are equally applicable to claim(s) 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over GE as applied to claim 1 and 7 above, and further in view of Chu et al (US 20050159954).
Regarding claim 2, GE discloses the method of claim 1, but fails to teach wherein determining whether the obsequious expression describes the content entity comprises performing a natural language recognition process selected from a group of hidden Markov model, dynamic time warping, and artificial neural networks. 
Chu teaches performing a natural language recognition process selected from a group of hidden Markov model, dynamic time warping, and artificial neural networks (¶42 Besides the Hidden Markov Modeling recognizer described above, recognizers based on Artificial Neural Network ( ANN), Dynamic Time Wrapping (DTW) respectively or the combinations of them like hybrid ANN-HMM system etc. can also benefit from modules derived from the phone set described below).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of performing a natural language recognition process selected from a group of hidden Markov model, dynamic time warping, and artificial neural networks from Chu into the method as disclosed by GE. The motivation for doing this is to improve speech processing systems such as speech recognizers and text-to-speech converters.

Regarding claim(s) 8 (drawn to a system):               
.

Claim 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over GE as applied to claim 1 and 7 above, and further in view of Wang (US 20200075024).
Regarding claim 3, GE discloses the method of claim 1, but fails to teach wherein determining whether the text string includes an obsequious expression comprises comparing the obsequious expression to a list of stored obsequious expressions for a match. 
Wang teaches wherein determining whether the text string includes an obsequious expression comprises comparing the obsequious expression to a list of stored obsequious expressions for a match (¶93 the executing body may perform the voice recognition on the voice information to obtain the text information corresponding to the voice information. Then, the executing body may match each polite term in a preset polite term table with the text information).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein determining whether the text string includes an obsequious expression comprises comparing the obsequious expression to a list of stored obsequious expressions for a match from Wang into the method as disclosed by GE. The motivation for doing this is to improve user experience by providing responses targeted for the user category.

Regarding claim(s) 9 (drawn to a system):               
.
 
Claim 4-6 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over GE as applied to claim 1 and 7 above, and further in view of Monti et al (US Patent 11055355).
Regarding claim 4, GE discloses the method of claim 1, but fails to teach in response to determining the text string includes an obsequious expression, updating a database with an indication of presence of an obsequious expression.
Monti teaches in response to determining the text string includes an obsequious expression (col 20 lines 58-67 an exemplar query may include entity classes and relations rather than specific entities and relations. As an example, the query "Please tell me what is the capital city of France?" may be generalized to " Please tell me what is the capital city of country?"), updating a database with an indication of presence of an obsequious expression (col 11 20-25 a data structure such as a database may store a plurality of previously answered queries answered by the query-answering system, wherein this would include the query with the obsequious expression (e.g. “please”)).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of in response to determining the text string includes an obsequious expression, updating a database with an indication of presence of an obsequious expression from Monti into the method as disclosed by GE. The motivation for doing this is to improve systems for answering queries.


Monti teaches in response to determining the text string includes an obsequious expression and in response to determining the obsequious expression does not describe the content entity (col 10 lines 35-50 The user may respond to an answer conversationally with speech which may be interpreted as feedback (such as "Nice answer!")), updating a database with an indication of presence of the obsequious expression (col 21 lines 54-59 The feedback data may be stored in a storage system). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of in response to determining the text string includes an obsequious expression and in response to determining the obsequious expression does not describe the content entity, updating a database with an indication of presence of the obsequious expression from Monti into the method as disclosed by GE. The motivation for doing this is to improve systems for answering queries.

Regarding claim 6, GE discloses the method of claim 1, but fails to teach in response to determining the text string includes an obsequious expression and in response to determining the obsequious expression describes the content entity, updating a database with an indication of absence of an obsequious expression.
Monti teaches in response to determining the text string includes an obsequious expression and in response to determining the obsequious expression describes the content entity (col 20 lines 58-67 an exemplar query may include entity classes and relations rather than specific entities and relations. As an example, the query "Please tell me what is the capital city of France?" may be generalized to " Please tell me what is the capital city of country?"), updating a database with an indication of absence of an obsequious expression (col 11 20-25 a data structure such as a database may store a plurality of previously answered queries answered by the query-answering system). 

Regarding claim(s) 10-12 (drawn to a system):               
The rejection/proposed combination of GE and Monti, explained in the rejection of method claim(s) 4-6, anticipates/renders obvious the steps of the system of claim(s) 10-12 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 4-6 is/are equally applicable to claim(s) 10-12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KEVIN KY/Primary Examiner, Art Unit 2669